Casey, J.
Appeal from an order of the Family Court of Otsego County (Mogavero, Jr., J.), entered August 17, 1989, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
Respondent contends that her right to counsel was abridged by Family Court’s failure to afford counsel an opportunity to make a closing statement at the hearing (see, Family Ct Act § 342.1 [5]). Since respondent’s counsel neither requested the opportunity to make a closing argument nor objected to Family Court’s apparent oversight in failing to ask counsel if he wished to make a closing statement, the issue has not been preserved for review (see, Matter of Van Alstyne v David Q., 92 AD2d 971, 972). We also reject respondent’s argument that Family Court’s determination is not based upon proof beyond a reasonable doubt. The uncontradicted testimony of two sworn witnesses establishes that respondent committed the *935acts charged in the petition. Respondent’s appellate arguments directed at the credibility of those witnesses are unavailing (see, Matter of Michael D., 109 AD2d 633, 634, affd 66 NY2d 843).
Order affirmed, without costs.
Kane, J. P., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.